Exhibit 10.4
 
AMENDMENT NO.1 TO REPURCHASE OPTION AGREEMENT


 
This AMENDMENT NO. 1 (the “Amendment”) to the REPURCHASE OPTION AGREEMENT (the
"Agreement") originally dated as of  January 28, 2014, between U.S. Rare Earths,
Inc., a Nevada  corporation (the “Company”), and Michael D Parnell Living Trust
(the “Seller”) is dated as of May12, 2014.  Capitalized terms not defined herein
shall have the meanings assigned to them in the Agreement.
 
WITNESSETH:


WHEREAS, on January 28, 2014, the Company and the Seller entered into the
Agreement;


WHEREAS, the parties now desire to amend the Agreement as further set forth
herein;


NOW, THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the Agreement is hereby amended as follows:


1.
The Company and Seller each agree to extend the Option Date for exercising the
Repurchase Option with respect to the first 200,000 Shares from March 15, 2014
to June 15, 2014, such that notwithstanding anything contained in the Agreement,
the Company shall have a Repurchase Option to exercise up to 400,000 Shares on
or before June 15, 2014 and a further 200,000 Shares on each of September 15,
2014 and December 15, 2014.

 
2.
Section 4 of the Agreement is hereby amended and restated as follows:

 
“4.           Restrictions on Transfer.  Except for the purchase of Shares as
set forth herein, the Seller shall not transfer, assign, sell, convey or
otherwise encumber any Shares not released from escrow or agree to any of the
foregoing in any way until the Repurchase Option expires with respect to such
Shares in accordance with Section 2 of the Repurchase Option Agreement.”
 
3.
In the second recital of the Escrow Agreement dated as of January 28, 2014
between the Company, Seller and Manhattan Transfer Registrar Company, as escrow
agent (the “Escrow Agreement”), the date “March 15, 2014,” is hereby deleted.

 
4.
Section 3 of the Escrow Agreement is hereby amended and restated as follows:

 
3.           Disposition of Escrow Items.


a.           If at any time, the Escrow Agent receives a joint written
notification from the Company and each Seller advising the Escrow Agent that the
Repurchase Option Agreement has been terminated (a “Termination Notice”), then
any certificates representing the Shares together with any stock powers shall be
returned to such Seller and any Escrow Funds shall be returned to the Company
without any deduction or set off except as provided in Section 10 hereof.


 
1

--------------------------------------------------------------------------------

 
b.           At any time on or after the date hereof and prior to the date on
which the Repurchase Option expires with respect to a tranche of Shares under
Section 2 of the Repurchase Option Agreement, the Company may, in its sole
discretion, repurchase up to such number of shares of Common Stock of the
Company set forth opposite the name of each Seller in Exhibit A at the Price Per
Share at one or more closings which shall take place electronically at such time
as shall be determined by the Company.  At least one business day prior to a
closing, the Company shall deliver to the Escrow Agent a notification in writing
specifying (i) the number of Shares that it intends to repurchase from each
Seller (the “Repurchase Shares”) and (ii) the proposed date of closing, and (b)
wire transfer in immediately available funds to an account designated by the
Escrow Agent an amount equal to the product of the number of Repurchase Shares
multiplied by the Price Per Share (the “Purchase Price”). At each closing, upon
receipt of written notice from the Company on or before the date on which the
Repurchase Option expires with respect to the Repurchase Shares under Section 2
of the Repurchase Option Agreement instructing the Escrow Agent to release the
Escrow Items (the “Escrow Release Notice”) and provided the Escrow Agent has not
received a Termination Notice, the Escrow Agent shall simultaneously disburse to
each Seller selling Repurchase Shares by wire transfer in immediately available
funds an amount equal to the Purchase Price and deliver to the Company the
Repurchase Shares. If the Escrow Agent receives the Escrow Release Notice prior
to 12:01 p.m. New York City time on or before the date on which the Repurchase
Option expires with respect to the Repurchase Shares under Section 2 of the
Repurchase Option Agreement, such disbursement and delivery will take place the
same business day.  If the Escrow Agent receives the written notice after 12:01
p.m. New York City time on or before the date on which the Repurchase Option
expires with respect to the Repurchase Shares under Section 2 of the Repurchase
Option Agreement, such disbursement and delivery shall take place no later than
(1) business day after receipt of the written instruction.


c.           If after the date on which the Repurchase Option expires with
respect to a tranche of Shares under Section 2 of the Repurchase Option
Agreement, the Escrow Agent continues to hold any items deposited into escrow
pursuant to Section 2 hereof (the “Escrow Items”) then any certificates
representing such Shares together with any stock powers shall be returned to
each Seller and any Escrow Funds shall be returned to the Company without any
deduction or set off except as provided in Section 10 hereof.”


 
5.
Any undefined capitalized terms used herein, shall bear such meaning ascribed to
them in the Agreement.

 
6.
This Amendment shall be construed and interpret­ed in accordance with the laws
of the State of New York without giving effect to the conflict of laws rules
thereof or the actual domiciles of the parties.

 
7.
Except as amended hereby, the terms and provisions of the Agreement shall remain
in full force and effect, and the Agreement is in all respects ratified and
confirmed.



8.
This Amendment may be executed in one or more counter­parts, each of which shall
be deemed an original and all of which taken together shall constitute a single
Amendment.



 
 
2

--------------------------------------------------------------------------------

 
 
                       IN WITNESS WHEREOF, the parties hereto have executed this
Amendment as of the date first stated above.



 
U.S. RARE EARTHS, INC.
 
 
 
By: /s/ Kevin M. Cassidy         
      Name: Kevin M. Cassidy
      Title:   Chief Executive Officer
 
 
Michael D Parnell Living Trust
 
 
By: /s/ Michael D. Parnell     
       Name: Michael D Parnell
      Title:   Trustee
   



The undersigned hereby acknowledges the entry into this Amendment by the Company
and Seller and further agrees to the provisions of Section 3 and 4 hereto.


Manhattan Transfer Registrar Co.,
as Escrow Agent




By:   /s/ John Ahearn         
          Name: John Ahearn
          Title: Partner




3

--------------------------------------------------------------------------------


 





